DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 5/25/22. Claims 1 and 4 have been amended. Claims 2 – 3 and 7 – 22 have been cancelled. Claims 1 and 4 – 6 are now pending and are allowable.
	All outstanding objections and rejections are withdrawn in light of applicant’s amendments/remarks filed on 5/25/22.   

Terminal Disclaimer
	The Terminal Disclaimer filed on 5/25/22 has been approved and entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian Tompkins on 6/2/22.

The application has been amended as follows: 
In claim 1, line 1, change “nanosheet relatively permeability modifier”   to    - -  nanosheet relative permeability modifier  - - 
In the Abstract, line 1, change “nanosheets relatively permeability modifier”   to  - - nanosheets relative permeability modifier  - - 


REASONS FOR ALLOWANCE
Claims  1 and 4 – 6 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest reference of REN et al (WO 2019/027817).
REN discloses a graphene oxide Janus nanosheet  having a first side and a second side, wherein one side comprises selective functionalization with (1) alkylamine, but failing to teach that the nitrogen is attached to the graphene oxide; or with (2) a substituted alkyl group, such as O, N, S, wherein the substitution occurs in any carbon of the alkyl group expect the C1 carbon, thus failing to teach the oxygen attached to the graphene oxide; and thus also failing to teach that both sides of the graphene oxide are substituted. 

The closest prior art of record fails to teach or render obvious the claimed
graphene oxide Janus nanosheet relative permeability modifier (RPM) for carbonate formations, comprising a first alkyl group bonded to a first side of the nanosheet, wherein the first alkyl group is selected from the group consisting of a C1-C8 alkyl, wherein the first alkyl group is bonded to the first side by an oxygen atom; a functional group bonded to the first alkyl group, the functional group selected from the group consisting of COOH, COO-, OH, and O-; and a second alkyl group bonded to a second side of the nanosheet, wherein the second alkyl group is selected from the group consisting of a C8-C30 alkyl, wherein the second alkyl group is bonded to the second side by a nitrogen atom.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu (Walter) Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCES TISCHLER/
Primary Examiner, Art Unit 1765